 

 

 

 

SEP 12 2019

 

GLERK US DiSTmicT c
so OURT
so UTHERN avi OF CALIFORNIA

 

DEPUTY

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

NATIONAL CASUALTY COMPANY,
Plaintiff,

V5.

NATIONAL STRENGTH AND
CONDITIONING ASSOCIATION,

Defendant.

 

NATIONAL STRENGTH AND
CONDITIONING ASSOCIATION,

Counterclaimant,
VS.

NATIONAL CASUALTY COMPANY,

Cross-Defendant.

 

 

CASE NO.: 18-CV-1292 JLS-KSC

Hon. Janis L. Sammartino

PROTECTIVE ORDER

Action Filed: June 14, 2018
Trial Date: Not Set

Please take notice that Plaintif{f/Counter-Defendant National Casualty Company

(“National Casualty”) and Defendant/ Counterclaimant National Strength and

Conditioning Association (““NSCA”) jointly stipulate and move the Court to enter a

Protective Order in this insurance coverage litigation (the “Coverage Lawsuit”) based

1
PROTECTIVE ORDER

3:18-CV-01292-JLK-KSC

 

 
SO SS SF BN WA

10.

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

on the following grounds:

WHEREAS, in the course of this action, disclosure may be sought and made of
information that National Casualty or NSCA regards as being of a confidential,
personal, private, privileged, trade secret, proprietary, technical, commercial, or
financial nature (hereinafter collectively referred to as “Confidential Information”), or,
solely with respect to documents produced by CrossFit, Inc. (“CrossFit”) in the
underlying lawsuit entitled (1) CrossFit, Inc. v. National Strength and Conditioning
Association, United States District Court, Southern District of California, Case No.
3:14-cv-01191-HKS-KCS (the “Federal Lawsuit”); and (2) the now-dismissed
underlying lawsuit entitled National Strength and Conditioning Association v.
Glassman, et al., San Diego Superior Court, Case No. 37-2016-00014339-CU-DF-
CTL (the “State Lawsuit”), Confidential Information that has been designated by
CrossFit in the underlying actions as so highly sensitive that the actual parties
themselves (7.e., National Casualty and NSCA) should not be permitted to view, use
or know about such highly sensitive Confidential Information (herein collectively
referred to as “Counsel Only Information”). The parties agree that, except for
documents designated by CrossFit as “Counsel Only” in the underlying lawsuits, they
will not designate any other documents as “Counsel Only” in this action. For
purposes of this Protective Order, Counsel Only Information is included in the term
Confidential Information except were specifically noted;

WHEREAS, National Casualty and NSCA desire to protect against the
unauthorized disclosure, use or publication of Confidential Information, especially
privileged or protected communications between NSCA, its counsel and insurers
(including National Casualty) in this Coverage Lawsuit and as it relates to the (1) the
Federal Lawsuit; (2) the State Lawsuit; or (3) NSCA’s claims against appointed
defense panel counsel Manning & Kass, Ellrod, Ramirez, Trester LLP (“Manning &
Kass”) regarding the Federal and State Lawsuits;

WHEREAS, this Protective Order is meant to encompass all forms of

2 3:18-CV-01292-JLK-KSC
PROTECTIVE ORDER

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

disclosure that may contain Confidential Information, including any discovery
request, discovery response, document production, pleading, motion, exhibit,
declaration, affidavit, deposition transcript, inspection and all other tangible items
(electronic or digital media, photographs, video, etc.);

WHEREAS, National Casualty and NSCA agree that good cause exists under
Rule 26(c) of the Federal Rules of Civil Procedure for entry of this Protective Order
because, while at this stage of this Coverage Lawsuit National Casualty and NSCA are
not necessarily able to anticipate every item that may be used, requested, produced or
ordered to be produced in discovery in this Coverage Lawsuit, National Casualty and
NSCA presently anticipate that one or more of them will seek to disclose, discover or

use information that is private, privileged, or confidential and that in the interests of

justice should remain so;

NOW, THEREFORE, IT IS HEREBY STIPULATED by and between National
Casualty and NSCA, through their respective counsel of record, that the following
Protective Order shall govern the use and disclosure of Confidential Information in
this Coverage Lawsuit:

1. Any party to this Coverage Lawsuit and any third party shall have the
right to designate as “Confidential” and subject to this Protective Order any
information, document or thing, or portion of any document or thing, that: (a)
contains trade secrets, competitively sensitive technical, marketing, financial, sales or
other confidential business information, (b) contains private or confidential personal
information, (c) contains information received in confidence from third parties, (d) the
producing party otherwise believes in good faith to be entitled to protection under
Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure, or (e) privileged or
protected communications concerning the Federal or State Lawsuits. Any party to this
Coverage Lawsuit or any third party covered by this Protective Order that produces or
discloses any Confidential Information (but not Counsel Only Information),

including, without limitation, any information, document, thing, interrogatory answer,

3 3:18-CV-01292-JLK-KSC
PROTECTIVE ORDER

 

 
 

 

admission, pleading or testimony, shall mark the same with the foregoing or similar
legend: “CONFIDENTIAL” or “CONFIDENTIAL — SUBJECT TO DISCOVERY
CONFIDENTIALITY/PROTECTIVE ORDER” (hereinafter “Confidential”). Any
party that receives from another party or third-party information or documents that the
receiving party believes should be designated Confidential is entitled under this
Protective Order to designate such information or documents as Confidential. This
paragraph applies equally to Counsel Only Information but such material shall be
marked with the foregoing or similar legend: “CONFIDENTIAL - COUNSEL
ONLY” or “CONFIDENTIAL — COUNSEL ONLY — SUBJECT TO DISCOVERY
CONFIDENTIALITY/PROTECTIVE ORDER”.

2. The use or production of Confidential Information in this Coverage
Lawsuit in any manner shall not constitute a waiver of any claims of privilege, work-
product immunity or protections otherwise afforded such Confidential Information
vis-a-vis third persons or entities not parties in this Coverage Lawsuit.

3. All Confidential Information used, disclosed or produced in this
Coverage Lawsuit shall be used by the parties solely for purposes of the prosecution
or defense of this Coverage Lawsuit. Further, to the extent such Confidential
Information would otherwise be discoverable, it can be used (1) as part of NSCA’s
defense of the Federal Lawsuit; (2) as part of NSCA’s defense of any claim or
litigation made by CrossFit (and its related persons or entities) concerning the State
Lawsuit; or (3) in connection with NSCA’s claims against Manning & Kass. Except
to the extent permitted by this Protective Order, Confidential Information used,
disclosed or produced in this Coverage Lawsuit shall not be used by any party for any
business, commercial, competitive, personal or other purpose not authorized herein,
and shall not be disclosed by any party to anyone other than those individuals and
entities set forth in Paragraph 3 of this Protective Order, unless and until the
restrictions herein are removed either by written agreement of counsel for the parties

or by order of the Court. It is, however, understood that counsel for a party may give

4 3:18-CV-01292-JEK-KSC
PROTECTIVE ORDER

 

 
 

& Ww bh

UA

 

advice and opinions to his or her client and that client’s other counsel based on his or
her evaluation of Confidential Information.

4, Confidential Information (but not Counsel Only Information) may be
disclosed only to the following individuals and entities under the following

conditions:

Oo CGC ~FO ON

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

The parties (with respect to parties that are corporations or other
business entities, “party” shall mean past and current company
executives, past and current employees who participate or are
contacted to assist in this Coverage Lawsuit, or any third party
professionals assisting with this Coverage Lawsuit and facts related
thereto);

Outside counsel (herein defined as any attorney, paralegal or
employee of the parties’ outside law firms) and in-house counsel for
the parties, whether employed or serving as such;

Outside experts or consultants retained or used by a party or outside
counsel for purposes of this Coverage Lawsuit, provided they have
reviewed this Protective Order and have signed a non-disclosure
agreement in the form attached hereto as Exhibit A;

Secretarial, paralegal, clerical, duplicating and data processing
personnel of the foregoing;

The Court and its personnel;

Any witness in this Coverage Lawsuit, provided they have reviewed
this Protective Order and have signed a non-disclosure agreement in
the form attached hereto as Exhibit A ; and

Vendors retained by or for the parties to assist in preparing for
pretrial discovery, trial and/or hearings, including, but not limited to,
court reporters, litigation support personnel, jury consultants,

creators of demonstrative and audiovisual aids for use in the

5 3:18-CV-01292-JLK-KSC
PROTECTIVE ORDER

 

 
- WwW bh

“a NO

10
il
12
13
14
15
16
17
18
19
20

21-

22
23
24
25
26
27
28

 

 

courtroom or in depositions or mock jury sessions, as well as their
staff, stenographic and clerical employees whose duties and
responsibilities require access to such materials.

5. Counsel Only Information may be disclosed only to the following
individuals and entities under the following conditions:

a. The parties’ outside counsel (herein defined as any attorney,
paralegal or employee of the parties’ outside law firms) and in-
house counsel for the parties, whether employed or serving as such;

b. Outside experts or consultants retained or used by a party or outside
counsel for purposes of this Coverage Lawsuit, provided they have
reviewed this Protective Order and have signed a-non-disclosure
agreement in the form attached hereto as Exhibit B;

c. Secretarial, paralegal, clerical, duplicating and data processing
personnel of the foregoing;

d. The Court and its personnel; and

e. Vendors retained by or for the parties to assist in preparing for
pretrial discovery, trial and/or hearings, including, but not limited
to, court reporters, litigation support personnel, jury consultants,
creators of demonstrative and audiovisual aids for use in the
courtroom or in depositions or mock jury sessions, as well as their
staff, stenographic and clerical employees whose duties and
responsibilities require access to such materials.

6. Confidential Information shall be used only by individuals or entities
permitted access to it under Paragraph 4 of this Protective Order. Confidential
Information, copies thereof and the information contained therein, shall not be
disclosed by the other party in any manner to any other individual or entity, until and
unless (a) a party or outside counsel for the party asserting confidentiality waives the

claim of confidentiality, or (b) the Court orders such disclosure.

6 3:18-CV-01292-JLK-KSC
PROTECTIVE ORDER

 

 
oO CS sO Wu

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

7. Counsel Only Information shall be viewed and used only by individuals
or entities permitted access to it under Paragraph 5 of this Protective Order. Counsel
Only Information, copies thereof and the information contained therein, shall not be
disclosed in any manner to any individual or entity, until and unless (a) a party or
outside counsel for the party asserting confidentiality waives the claim of
confidentiality, or (b) the Court orders such disclosure.

8. With respect to any depositions that involve the use or disclosure of
Confidential Information, a party shall use best efforts to designate the portions of the
transcript as confidential at the time of use or within thirty (30) days after receipt of
the final deposition transcript by which to inform all other parties and the court
reporter that certain portions of the transcript are to be designated Confidential, which
period may be extended by agreement of the parties. No portion of a deposition
transcript that has been designated Confidential shall be disclosed other than to the
individuals and entities described in Paragraph 4 above and the deponent during the
thirty (30) day period described herein, and no individual attending such a deposition
shall disclose the contents of the Confidential portion of the deposition to any
individual or entity other than those described in Paragraph 4 above during said thirty
(30) days. Upon being informed that certain portions of a deposition are to be
designated as Confidential, all parties shall immediately cause each copy or draft of
the transcript in its custody or control to be appropriately marked and limit disclosure
of the Confidential portion of that transcript in accordance with Paragraphs 3-5 above.

9. If counsel for a party receiving documents or information designated as
Confidential hereunder objects to such designation of any or all of such items, the
following procedure shall apply:

a. Counsel for the objecting party shall serve on the designating party a
written objection to such designation, which objection shall describe
with particularity the documents or information in question and shall

state the grounds for objection (the “Objection”). Counsel for the

7 3:18-CV-01292-JLK-KSC
PROTECTIVE ORDER

 

 
WO Oo ON in fA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

designating party or third party shall respond in writing to the
Objection within twenty one (21) days, unless extended by agreement,
and shall state with particularity the grounds for asserting that the
document or information is Confidential (the “Response to
Objection”). [fno timely Response to Objection is made to the
Objection, the documents containing the challenged designation can
be used in the Coverage Lawsuit, subject to a party’s right to seek
protection from the court. If the designating party makes a timely
Response to Objection, counsel shall then confer in good faith in an
effort to resolve the dispute within fourteen (14) days of the Response
to the Objection. |

b. Ifa dispute as to a Confidential designation of a document or item of
information cannot be resolved by agreement, the proponent of the
designation may file a motion in the Court requesting that the disputed
Confidential designation receive the protections provided by this
Protective Order. Until the parties or the Court resolves a challenge
under this paragraph, all parties shall treat the information as
“Confidential”. In connection with any motion under this paragraph,
the producing party shall bear the burden of establishing that that the
disputed information should be treated as “Confidential” under this
Protective Order.

10. Nothing shall be filed under seal, and the Court shall not be required to
take any action, without a separate order by the Judge before whom the hearing or
proceeding will take place, after application by the affected party with appropriate
notice to opposing counsel. To the extent a party wishes to file a document designated
as Confidential, the party shall follow and abide by applicable law with respect to
seeking an order sealing documents, including local rules, if any. Nothing in the

Protective Order shall preclude a party from submitting a document designated as

8 3:18-CV-01292-JLK-KSC
PROTECTIVE ORDER

 

 
 

 

Confidential for filing under seal or lodging a proposed document designated as
Confidential to be filed under seal with a concurrently filed motion to file under seal.
If a party files a motion seeking an order sealing a document designated as _
Confidential (or Counsel Only) by the other party, the party seeking the order shall
include in its motion a statements to the effect that the other party has designated the
document as Confidential pursuant to this Protective Order (or CrossFit has
designated it Counsel Only pursuant to a Protective Order in the underlying Federal or
State Lawsuits) and that the other party contends that such document (1) contains
Confidential Information and (2) should be sealed.

11. To the extent the Court denies a motion to file under seal with prejudice,
the parties will not be restricted in their subsequent use of the materials/documents in
connection with filings with the Court or presentation of evidence at trial or any other
proceedings in this Coverage Lawsuit, unless the Court’s denial is the subject of a
stay, motion for reconsideration or immediate appeal.

12. ‘To the extent possible, only those portions of a filing with the Court that
contain material designated as Confidential shall be filed under seal. To the extent
that materials/documents are only partially designated as Confidential, such partial
designation will not restrict the Parties’ use of any non-confidential portions of those
materials/documents not designated as Confidential. Accordingly, a party’s reference
to, or quotation from, such non-confidential portions of partially designated
materials/documents in a pleading, motion, brief, affidavit or exhibit filed with the
Court shall not, on its own, obligate that party to seek to file such pleading, motion,
brief, affidavit or exhibit under seal.

13. If the need arises during trial or at any hearing before the Court for any
party to disclose Confidential Information, it may do so only after giving notice to the
producing party and as directed by the Court.

14. To the extent consistent with applicable law, the inadvertent or

unintentional disclosure of Confidential Information that one of the parties believes

9 3:18-CV-01292-JLK-KSC
PROTECTIVE ORDER

 

 
Oo FC sD NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

should have been designated Confidential, regardless of whether the information,
document or thing was so designated at the time of disclosure, shall not be deemed a
waiver in whole or in part of a party’s claim of confidentiality, either as to the specific
information, document or thing disclosed or as to any other material or information
concerning the same or related subject matter. Such inadvertent or unintentional
disclosure may be rectified by notifying in writing counsel for all parties to whom the
material was disclosed that the material should have been designated Confidential
within a reasonable time after disclosure. Such notice shall constitute a designation of
the information, document or thing as Confidential under this Protective Order.

15. When the inadvertent or mistaken disclosure of any information,
document or thing protected by privilege or work-product immunity is discovered by
the producing party and is brought to the attention of the receiving party, the receiving
party’s treatment of such material shall be in accordance with Federal Rule of Civil
Procedure 26(b)(5)(B). Such inadvertent or mistaken disclosure of information,
documents or things shall not, by itself, constitute a waiver by the disclosing party of
any claims of privilege or work-product immunity. However, nothing herein restricts
the right of the receiving party to challenge in this Coverage Lawsuit the producing
party’s claim of privilege within a reasonable time after receiving notice of the
inadvertent or mistaken disclosure.

16. No information that is in the public domain or that is already known by
the receiving party through proper outside sources or that is or becomes available to a
party from a source other than the party asserting confidentiality, rightfully in
possession of such information on a non-confidential basis, shall.be deemed or
considered to be Confidential Information under this Protective Order. This
paragraph, however, does not pertain to Confidential Information the parties agree
should be designated Confidential under this Protective Order, or Confidential
Information that should be designated Confidential because of the nature of the

relationship of the parties (Z.e., insurer and insured) and their relationship vis-a-vis the

10 3:18-CV-01292-JLK-KSC
PROTECTIVE ORDER

 

 

 
 

Oo Co SF HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

parties’ counsel in the Federal and State Lawsuits. Additionally, to the extent a party
contends that documents should be designated as Confidential, the procedures in this
Protective Order still apply.

17. This Protective Order shall not deprive any party of its right to object to
discovery by any other party or on any otherwise permitted ground. This Protective
Order does not obligate any party to disclose any confidential or privileged
information, subject to the other party’s right to object to such non-production.
Further, this Protective Order does not permit a party intentionally to fail to designate
Confidential Information as Confidential and such non-designation shall not constitute
a waiver of any privileges, protections provided by law or this Protective Order.
Confidential Information produced by a party that has not been designated as
Confidential may be designated as Confidential by the receiving party. This
Protective Order is being entered without prejudice to the right of any party to move
the Court for modification or for relief from any of its terms.

18. This Protective Order shall survive the termination of this Coverage
Lawsuit and shall remain in full force and effect unless modified by an order of this
Court or by the written stipulation of the parties filed with the Court.

19. The Court may modify the Protective Order in the interests of justice or
for public policy reasons. =

IT IS SO ORDERED.

DATED: ° 4/4 [19

 

 

 

 

U.S. MAGISTRATE JUDGE ~

3:18-CV-01292-JLK-KSC
PROTECTIVE ORDER

 

 
Gp

LA

oo ~1 ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

NATIONAL CASUALTY COMPANY,
Plaintiff,
V.

NATIONAL STRENGTH AND
CONDITIONING ASSOCIATION,

Defendant.

 

NATIONAL STRENGTH AND
CONDITIONING ASSOCIATION

Counterclaimant,

NATIONAL CASUALTY COMPANY

Counter-Defendant.

 

 

12

Case No. 3:18-CV-01292-JLS-KSC

AGREEMENT TO BE BOUND BY
PROTECTIVE ORDER
(CONFIDENTIAL INFORMATION)

Complaint: June 14, 2018
Counterclaim: July 12, 2018
Trial Date: None

EXHIBIT A

 

3:18-CV-01292-ILK-KSC

 
oOo CS ~S N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

 

I, , affirm that:
1. My address is

 

 

 

2. My present employer is

 

and the address of my present employment is

3. My present occupation or job description is

 

4, I have carefully read and understood the provisions of the Protective
Order in this Coverage Lawsuit signed by the Court, attached hereto as Exhibit A, and
I will comply with all provisions of the Protective Order.

5. J will hold in confidence and not disclose to anyone not qualified under
the Protective Order any documents or information designated Confidential or any
words, summaries, abstracts, or indices of Confidential Information in this Coverage
Lawsuit that are disclosed to me.

6. I wiil limit use of Confidential Information disclosed to me solely for the
purpose of this Coverage Action or as otherwise permitted by the Protective Order.

J declare under penalty of perjury that the foregoing is true and correct.

Executed in ;

[City] [State]
Dated:

 

[Name]

13 3:18-CV-01292-JLK-KSC
EXHIBIT A

 

 
 

Oo Be  OW& ON

Oo ff NOD

10 |

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

EXHIBIT B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

NATIONAL CASUALTY COMPANY,
Plaintiff,

¥.

 

 

 

Case No. 3:18-CV-01292-JLS-KSC

AGREEMENT TO BE BOUND BY
PROTECTIVE ORDER (COUNSEL

ONLY INFORMATION)
NATIONAL STRENGTH AND
CONDITIONING ASSOCIATION, Complaint: June 14, 2018
Counterclaim: July 12, 2018
Defendant. Trial Date: None
NATIONAL STRENGTH AND
CONDITIONING ASSOCIATION
Counterclaimant,
Vv.
NATIONAL CASUALTY COMPANY
. Counter-Defendant.
14 3:18-CV-01292-JLK-KSC

 

 

 

. EXHIBITB

 

 
 

Oo Cf ~F HD WA f

10.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

I, , affirm that:
UL My address is

 

2. My present employer is

 

and the address of my present employment is

 

3, My present occupation or job description is

 

4. I have carefully read and understood the provisions of the Protective
Order in this Coverage Lawsuit signed by the Court, attached hereto as Exhibit A, and
I will comply with all provisions of the Protective Order.

5. I will hold in confidence and not disclose to anyone not qualified under
the Protective Order any documents or information designated Counsel Only
Information or any words, summaries, abstracts, or indices of Counsel Only
Information in this Coverage Lawsuit that are disclosed to me.

6. I will limit use of Counsel Only Information disclosed to me solely for
the purpose of this Coverage Action or as otherwise permitted by the Protective Order.

I declare under penalty of perjury that the foregoing is true and correct.

Executed in ;

[City] [State]
Dated:

 

[Name]

15 3:18-CV-01292-JLK-KSC
EXHIBIT B

 

 

 
 

 

CERTIFICATE OF SERVICE
Thereby certify that on September 10, 2019, I caused the foregoing document to
be electronically e-mailed to efile_sammartino@casd.uscourts and efile-
_crawford@casd.uscourts.gov.
[also hereby certify that on September 10, 2019, I caused the foregoing

document to be electronically e-mailed to counsel for National Casualty Company:

Lisa M. Lampkin (llampkin@selmanlaw.com)
Kelsey C. Starn (kstarn@selmanlaw.com)
SELMAN BREITMAN LLP

11766 Wilshire Blvd., Sixth Floor

Los Angeles, CA 90025-6538

Michelle R. Bernard (mbernard@grsm.com)
Jessica L. Meyer (jlmeyer@grsm.com)

GORDON REES SCULLY MANSUKHANI, LLP
101 W. Broadway, Suite 2000

San Diego, CA 92101

DATED: August 5, 2019 KILPATRICK TOWNSEND & STOCKTON, LLP

By: /s/ Daniel H. Rylaarsdam
Mary Craig Calkins
Daniel H. Rylaarsdam
Nancy L. Stagg

Attorneys for Defendant/
Counterclaimant

NATIONAL STRENGTH AND
CONDITIONING ASSOCIATION

16 3:18-CV-01292-JLK-KSC
CERTIFICATE OF SERVICE

 

 

 
